Name: Council Regulation (EEC) No 3644/85 of 19 December 1985 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community
 Type: Regulation
 Subject Matter: farming systems;  Europe
 Date Published: nan

 Avis juridique important|31985R3644Council Regulation (EEC) No 3644/85 of 19 December 1985 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community Official Journal L 348 , 24/12/1985 P. 0004 - 0004 Finnish special edition: Chapter 3 Volume 20 P. 0017 Spanish special edition: Chapter 03 Volume 39 P. 0187 Swedish special edition: Chapter 3 Volume 20 P. 0017 Portuguese special edition Chapter 03 Volume 39 P. 0187 *****COUNCIL REGULATION (EEC) No 3644/85 of 19 December 1985 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas Regulation No 79/65/EEC of the Council (1), as last amended by Regulation (EEC) No 2143/81 (2), must, besides the amendments provided for in the Act of Accession itself, be adapted to take into account the new situation created by accession; whereas such adaptation concerns the list of divisions set out in the Annex to the Regulation; Whereas pursuant to Article 2 (3) of the Treaty of Accession of Spain and Portugal, the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act of Accession, these measures entering into force only subject to and on the date of entry into force of that Treaty, HAS ADOPTED THIS REGULATION: Article 1 The following shall be added to the Annex to Regulation No 79/65/EEC: 'Spain 1. Galicia, 2. Asturias, 3. Cantabria, 4. PaÃ ­s Vasco, 5. Navarra, 6. La Rioja, 7. AragÃ ³n, 8. CataluÃ ±a, 9. Baleares, 10. Castilla-LeÃ ³n, 11. Madrid, 12. Castilla-La Mancha, 13. Comunidad Valenciana, 14. Murcia, 15. Extremadura, 16. AndalucÃ ­a, 17. Canarias. Portugal 1. Entre-Douro-e-Minho e Beira Litoral, 2. TrÃ ¡s-os-Montes e Beira Interior, 3. Ribatejo-Oeste, 4. Alentego e Algarve, 5. AÃ §ores e Madeira.' Article 2 This Regulation shall entrer into force on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal. It shall apply from the 1986 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1985. For the Council The President M. FISCHBACH (1) OJ No 109, 23. 6. 1965, p. 1859/65. (2) OJ No L 210, 30. 7. 1981, p. 1.